Citation Nr: 1034853	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  95-24 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from June 1974 to January 1975. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

A June 2003 decision of the Board of Veterans' Appeal (Board) 
found that new and material evidence had been presented to reopen 
a claim for service connection for an acquired psychiatric 
disorder, other than PTSD, and remanded issues of whether new and 
material evidence had been presented to reopen a claim for 
service connection for a chronic urinary tract infection, 
entitlement to an initial compensable rating for trichomonas 
vaginitis, and entitlement to a compensable rating for multiple 
noncompensably rated service-connected disorders under 38 C.F.R. 
§ 3.324, prior to December 6, 1999.  At the time of the 2003 
Board decision, a claim for service connection for PTSD was 
referred to the RO for initial consideration.  The claim for 
service connection for PTSD was denied and the Veteran perfected 
an appeal from that rating decision. 

Thereafter, an August 2009 Board decision addressed service 
connection for an acquired psychiatric disorder other than PTSD 
and also service connection for PTSD on the merits but also noted 
that all other pending issues had been resolved.  That Board 
decision found that the Veteran had an anxiety disorder which 
pre-existed her active service but which was aggravated by her 
military service and granted service connection for an anxiety 
disorder.  That Board decision also denied service connection for 
PTSD.  

The Veteran appealed the denial of service connection for PTSD to 
the United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court entered an Order 
in April 2010 vacating that part of the August 2009 Board 
decision which denied service connection for PTSD and remand the 
claim for readjudication in compliance with the instructions in 
the Joint Motion.  

The Joint Motion noted that the 2009 Board decision had failed to 
discuss two pieces of favorable evidence, a July 2009 private 
medical opinion and a July 2009 letter from a psychologist of the 
Atlanta Vet Center.  These pieces of evidence reportedly 
contradicted an October 2000 VA examiner's diagnosis of "anxiety 
neurosis" resulting from childhood abuse and they also commented 
upon the Veteran's apparent behavioral changes subsequent to an 
alleged personal stressor of an inservice rape (by the man whom 
she eventually married).  

Additionally, the Joint Motion found that the Board decision 
noted an October 8, 2002, VA outpatient treatment (VAOPT) record 
which contained a notation that the Veteran denied military 
sexual trauma.  Both the Board and a VA examiner used this 
history to discount the Veteran's credibility. However, the Board 
had failed to consider that the same VAOPT record indicated that 
the Veteran was not aware of any prostate cancer or any diagnosis 
of prostate cancer.  Since the Veteran is a female, who therefore 
has no prostate, this was an inconsistent or questionable record 
which required explanation prior to its use to rebut the 
Veteran's credibility.  

Also, the Board had stated in the 2009 decision "that credible 
supporting evidence of occurrence of the in-service stressor 
cannot consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996)."  However, the 
Board had not considered the holding in Patton v. West, 12 Vet. 
App. 272, 280 (1999) that VA had provided for special evidentiary 
development procedures in personal assault cases and, so, the 
statement in Moreau was "not operative."  Thus, the Board 
should address whether the medical opinions provided fell within 
the holding in Patton, 12 Vet. App. 280.    


FINDINGS OF FACT

1. The Veteran had active military service but did not serve in a 
combat zone, did not engage in combat, and PTSD was not diagnosed 
during service. 

2. There is credible corroborating evidence of behavior changes 
in the Veteran consistent with those reasonable expected 
following her having experienced an inservice sexual assault.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  Given 
the favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

Background

An April 1974 service enlistment examination report is negative 
for complaints, findings or diagnosis of a psychiatric disorder. 

A July 1974 service treatment record contains an impression of 
probable anxiety.  

A November 4, 1974 report shows the Veteran had a positive 
pregnancy test.  

Other service treatment records in November 1974 show that the 
Veteran was hospitalized for abdominal pain and that the 
diagnoses included an anxiety neurosis.  She was again seen in 
November 1974 at which time she experienced depression and she 
reported having had psychiatric treatment at age 14 and stated 
that her father often threatened her life with a gun.  She 
complained of many stressful situations and reported constant 
depression and headaches.  

A discharge summary from the USPHS Hospital, dated November 12th, 
shows the examiner noted the Veteran had a long history of 
chronic anxiety neurosis.  The diagnoses included chronic anxiety 
neurosis.

A separation examination in January 1975 revealed the Veteran had 
a normal psychiatric examination. 

An August 1975 discharge summary from the University of Texas 
Medical Branch Hospital shows that the Veteran was hospitalized 
for approximately two weeks.  Her chief complaint was that she 
was depressed and was afraid of hurting her seven-week-old baby.  
She stated that when she went home with the baby she felt 
inadequate and unsure as to how to care for the baby.  She was 
afraid she would hurt the baby because the baby got on her 
nerves.  The final diagnoses were situational adjustment reaction 
and inadequate personality.  

During a May 1980 psychiatric examination the Veteran reported 
that while in the Coast Guard she was extremely nervous and could 
not adjust.  She stated that she has always been a nervous person 
and easily upset.  She stated that she had a nervous breakdown 
after she had her first child because she was unable to handle 
him and slapped him when he was two weeks old.  She stated that 
she became terribly upset and wanted to kill herself.  She 
reported that the baby was hospitalized and that she was admitted 
to a psychiatric unit in July 1975 following this incident.  The 
diagnosis was anxiety neurosis.

A September 1980 hospital summary shows that the Veteran was 
admitted due to having a 20-pound weight loss over the past two 
months.  At admission the Veteran described crying spells, 
increased fatigue, hypersominia with some suicidal ideation, and 
feelings of guilt concerning her marital relationship.  The 
discharge diagnoses were transient situational disturbance, 
mental maladjustment, dependent personality disorder, and weight 
loss of undetermined etiology.

A hospital summary covering the period of December 1980 to 
January 1981 reveals that the Veteran was admitted from the 
emergency room where she presented following the ingestion of a 
small number of Librium and Fiorinal tablets.  She reported 
having marital problems and that her attempts to win his 
affection back had been unsuccessful.  She stated that she wrote 
a letter to her husband, called him, and then took the tablets.  
The examiner stated that this was clearly a manipulative maneuver 
to gain her husband's affection back.  The examiner stated that 
the Veteran never intended to hurt herself.  Her discharge 
diagnoses were reactive depression and drug overdose. 

During a RO hearing in September 1995 the Veteran testified that 
she did not undergo psychiatric treatment prior to service but 
instead was evaluated on one occasion prior to her admission to a 
girl's home because of an abusive childhood.  She testified that 
during service she was diagnosed with anxiety neurosis, but did 
not receive treatment for it.  She also testified that after 
service she first saw a psychiatrist in July 1975 following the 
birth of her son and that afterward she received psychiatric 
treatment from the VA Medical Center in New Orleans from 1980 to 
1982.  

VA outpatient treatment records from May 1996 to May 1998 show 
treatment for a variety of complaints including sleep 
difficulties.  From January to June 1998, the Veteran received 
psychiatric treatment.  It was reported that she had anxiety and 
stress from her dealings with her stepson.  She reported having 
been abused in the past.  Major depression and rule out PTSD were 
diagnosed.  The examiner noted a past history of abuse and 
trauma.  VA outpatient records dated from January 1998 note "rule 
out PTSD."

During a September 2001 Travel Board hearing, the Veteran's 
representative referred to the Veteran's service medical records 
including the enlistment examination which showed her psychiatric 
status was normal as well as subsequent service medical records 
in November 1974, which show a diagnosis of anxiety neurosis.  
The Veteran testified that she was sexually assaulted during 
service and that she currently has PTSD due to that incident.  
She was among the first group of women admitted to the Coast 
Guard and that she felt threatened and intimidated by the men who 
did not want her to be there. 

Received in September 2001 is a statement from a retired clinical 
social worker who stated that she had known the Veteran since 
1971.  The clinical social worker stated that she was previously 
employed, as a counselor at a school for girls when the Veteran 
had been a resident student.  The social worker indicated that 
the Veteran did not have a psychiatric diagnosis during her 
residence at the school.  The social worker indicated that after 
high school, the Veteran continued to correspond with her while 
in the Coast Guard.  The Veteran had confided that a fellow 
guardsmen had raped her and when she discovered that she was 
pregnant her mother refused support of any type.  The Veteran had 
then married her attacker.  According to the social worker the 
Veteran was admitted to VA Medical Center in New Orleans in 
September 1980 and December 1980 and received psychiatric 
diagnoses upon both discharges. 

Also received in September 2001 is a statement dated in May 2001 
from J. W. which states the Veteran was her student in High 
School from 1972 to 1973 and during that time she did not receive 
psychiatric care and was not given psychiatric medication.  

In a September 2001 statement the Veteran stated that she had a 
psychiatric disorder due to her service experiences.  

VA outpatient records dated from November 2001 contain diagnoses 
of PTSD. 

The Veteran submitted a September 2001 letter from a friend and 
retired social worker, V.M. who stated that as a counselor at the 
boarding school the Veteran attended she had known the Veteran 
since 1971.  V.M. further reported that the Veteran had told her 
that she had been raped in service and that she had married the 
fellow serviceman who raped her when she found out that she was 
pregnant.  V.M. stated that she concurred with the diagnosis by 
the Vet Center that the Veteran had PTSD. 

The Veteran submitted a September 2001 letter from a Vet Center 
psychologist who stated that the Veteran had PTSD due to being 
raped in service.

An October 8, 2002, VAOPT record indicates that the Veteran 
denied military sexual trauma in the past.  That record also 
indicates that "he is not aware that he has had or been 
diagnosed with Prostate Cancer."  Other historical information 
was recorded including matters such as tobacco and alcohol use, 
colon cancer, breast cancer, heart disease, diabetes, and 
hypertension.  This record reflects, at the bottom, the Veteran's 
name and claim number.  

When examined by VA in November 2003, the physician opined that 
the Veteran's anxiety disorder predated service.  The November 
2003 VA examiner opined that the Veteran's anxiety disorder was 
aggravated by the stress of pregnancy.

In January 2009 VHA opinion was obtained.  After reviewing the 
three volumes of records if was found that the Veteran had an 
anxiety neurosis related to the abuse she experienced as a child 
prior to her military service.  Her symptoms and disability 
became more pronounced following the birth of her child and were 
not related to military sexual trauma.  

In July 2009 a clinical psychologist of the Atlanta Vet Center 
stated that she had treated the Veteran since May 2001.  The 
psychologist had evaluated and treated Veterans with PTSD at a 
variety of VA hospitals since 1987 and had also done VA 
compensation and pension examinations.  In response to the 
January 2009 VHA opinion, the clinical psychologist stated that 
although several clinicians and teachers familiar with the 
Veteran during her high school years had stated that the 
psychiatrist associated with the Catholic girls residential high 
school the Veteran attended never diagnosed her with a mental 
illness, whether she was diagnosed or treated for psychiatric 
problems prior to acceptance into the Coast Guard was irrelevant.  
Also, veterans often denied a history of military sexual trauma 
when first treated by VA.  They are afraid of admitting such a 
thing and having it entered into their medical chart, expecting 
and having experienced the "blame the victim" attitude 
frequently exhibited toward them.  The psychologist further 
stated that she had done extensive work to help make it easier 
and less threatening for veterans to report that they had 
experienced military sexual trauma.  It should be considered that 
the Veteran had spent her high school years at a Catholic high 
school and that she was a frightened, innocent 18 year old girl 
who was about to be put out of the Coast Guard because she was 
pregnant.  She had no familial support and no one to whom to 
turn.  Her choices were limited.  Rather than risk having his 
career ruined by a charge of fraternization, her superior officer 
married her.  It was not unheard of for women to give birth to 
babies which are the result of rape, and for women with PTSD to 
have a difficult time post-partum.  

The clinical psychologist went on the state that the opinion 
offered by a civilian employed by VA was based upon his belief 
that the Veteran suffered an anxiety neurosis prior to service, 
could not be offered as a reason to deny service connection for 
PTSD.  The opinion of that VA clinician was that the Veteran's 
symptoms and disability became more pronounced following the 
birth of her child, and not as a result of being coerced into sex 
by her superior officer, contracting a sexually transmitted 
disease (STD) from him, becoming pregnant, and losing her 
position in the Coast Guard, which was her only means of 
supporting herself, because of the pregnancy.  It was the 
clinical psychologist's opinion that the Veteran's psychological 
problems were a direct result of her experience of date-rape, 
verbal and emotional abuse, and sexual harassment in the Coast 
Guard.  

A private psychiatrist submitted a report, prepared in July 2009, 
stating that he had reviewed medical records and performed an 
interview with the Veteran.  Following her graduation from a 
Catholic boarding school she entered the U.S. Coast Guard at age 
18 but experienced consistent sexual harassment and was raped by 
a serviceman.  She felt that her life was threatened by superior 
officers.  The men she worked with frequently told her that she 
did not belong in the Coast Guard and they were going to "get 
rid of her." She became pregnant during service as a result of 
being raped and suffered extreme emotional distress for which she 
sought and received mental health treatment for anxiety and 
depression, and required treatment for an STD.  She was 
discharged from military service because during that period of 
time the military discharged any woman who became pregnant.  She 
married the man that raped her and he was consistently abusive to 
her.  She had married him because, having been raised a Catholic, 
she felt that was the appropriate thing to do.  She described a 
steady and deteriorating sequence of symptoms immediately 
following her sexual assault.  She described a rather complex 
combination of symptoms, including flashbacks, nightmares, 
suicidality, and hypervigilance.  She did not have any co-morbid 
substance abuse disorder or significant co-morbid medical 
problems other than chronic back pain.  She continued to 
experience intense fear, helplessness, recurrent and intrusive 
recollections and distressing dreams of her trauma, and 
flashbacks. 

During the interview the Veteran became tearful and silent when 
the subject of her inservice sexual assault was discussed by the 
examiner.  She described persistent avoidance of any stimuli that 
reminded her of that trauma. She also described symptoms of 
outbursts of anger, difficulty concentrating, and an exaggerated 
startle response.  Her primary diagnosis was PTSD.  Records of 
her inpatient hospitalization in August 1975 noted that she had a 
history of child abuse, having been beaten by her mother before 
the Veteran was of school age.  During that hospitalization she 
was afraid that she might hurt her newborn child.  The discharge 
diagnosis at that time was a situational adjustment reaction and 
inadequate personality.  These were no longer considered valid or 
reasonable diagnoses in the field of psychiatry.  More recent 
documentation clearly indicated her sexual assault and subsequent 
development of PTSD.  It was also quite clear that attending 
providers had established a causal relationship between the event 
of her sexual assault and the development of PTSD.  During her 
current mental status examination there was a significant change 
in her mental status when discussing her inservice trauma in that 
her affect became profoundly more flattened, and she had long 
periods of silence and crying spells.  

The examiner stated that he found the Veteran to be credible and 
that she met all the criteria for a diagnosis of PTSD.  She had 
been consistently described by her treating VA psychiatrist as 
credible.  The examiner concurred with the prior VA diagnoses of 
PTSD.  The examiner stated that the January 2009 VA opinion had 
drawn several erroneous conclusions.  First, although there was 
child abuse, the Veteran had been admitted into the Coast Guard 
in sound condition.  Her hospitalization in 1975 was prior to the 
psychiatric field clearly understood the symptoms and diagnosis 
of PTSD.  Also, the literature was clear that victims of sexual 
assault would initially leave out details, not report the assault 
or minimize the event.  In the Veteran's case, as her symptoms 
became more profound and treatment was initiated, she was able to 
discuss the inservice assault.  While the Veteran may have had a 
post-partum reaction in 1975 and concerns of harming her child, 
this set of symptom was not mutually exclusive from PTSD and 
could have been directly related to her PTSD.  As to her symptoms 
becoming more severe after the birth of her child, the symptoms 
of PTSD could steadily become worse over time.  Her diagnostic 
history as well as current and prior mental status examinations 
clearly documented her PTSD.  In fact, although she had a co-
morbid diagnosis of major depressive disorder and generalized 
anxiety disorder, the overwhelming symptoms she currently 
experienced were a direct result of her inservice sexual assault.  
Also, the VA opinion obtained in January 2009 was not based on an 
examination of the Veteran.  

With respect to the Veteran having married the man that raped her 
during service, this was by no means an uncommon occurrence.  
Psychiatric literature is filled with discussion of patients who 
respond positively to their aggressor, something commonly known 
as "identification with the aggressor" and equated to the 
Stockholm Syndrome.  In fact, her history of childhood abuse 
would make it more likely for her to marry her aggressor.  Thus, 
the January 2009 VA opinion endorsed the exact opposite 
conclusion that would be consistent with the current thinking in 
psychiatric medicine regarding the etiology of the Veteran's 
PTSD. 

The examiner further stated that the Veteran's PTSD symptoms had 
likely manifested immediately after her assault.  Her PTSD was 
clearly the result of her inservice experiences.  Her current 
working diagnosis was PTSD and she had an historical diagnosis of 
major depressive disorder.  She met all of the DSM-IV criteria of 
PTSD.  This opinion was based upon an extensive review of medical 
records and a personal interview of the Veteran.  



Law and Regulations

To establish service connection for PTSD, a veteran must satisfy 
three evidentiary requirements.  First, a current medical 
diagnosis of PTSD.  Second, credible evidence of the occurrence 
of the stressor.  Third, medical evidence of a causal nexus 
between the specific claimed in-service stressor and the current 
PTSD symptomatology.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

"If the claimed stressor is not combat[]related, the appellant's 
lay testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be corroborated 
by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  "Credible supporting evidence" is not 
limited to service department records, but can be from any 
source.  See Cohen, 10 Vet. App. at 147. 

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than a veteran's service records may 
corroborate a veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes. 38 C.F.R. § 3.304(f)(3). 

Recently, 38 C.F.R. § 3.304(f)(3) was amended to relax the 
requirement of corroborating evidence of an inservice stressor in 
cases in which PTSD is diagnosed during service.  However, 
because PTSD was not diagnosed during service in this case, that 
amendment is not applicable here. 

An opinion by a mental health professional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of the stressor. Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (addressing a claim for service connection for PTSD based 
on a combat stressor).  "[M]ore than medical nexus evidence is 
required to fulfill the requirement for 'credible supporting 
[stressor] evidence.'" Id. 

However, in Patton v. West, 12 Vet. App. 272, 280 (1999) it was 
held that "[t]hese quoted categorical statements were made in 
the context of [] PTSD diagnoses other than those arising from 
personal assault."  Because VA had "provided for special 
evidentiary-development procedures, including interpretation of 
behavioral changes [] the above categorical statements in Cohen 
[] and Moreau [] are not operative." Patton, at 280. 

In addition, the Court noted that in two places the MANUAL M21-1, 
Part III,  5.14(c)(3) and (9), appears improperly to require 
that the existence of an in-service stressor be shown by "the 
preponderance of the evidence."  Any such requirement, however, 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  Patton v. 
West, 12 Vet. App. 272, 280 (1999).

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  Only if the weight of the 
evidence is against the appellant's claim, may the claim be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that the prior grant of service 
connection for an anxiety disorder was not appealed to the Court 
and, so, remains in effect.  

There is evidence that the Veteran has a personality disorder.  
Developmental defects, such as personality disorders that are 
characterized by developmental defects or pathological trends in 
the personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation in the absence of superimposed 
disease or injury, which there is none in this particular 
instance.  38 C.F.R. § 3.303(c).  Thus, to the extent that the 
Veteran has a personality disorder, service connection is not 
warranted for such psychiatric disability.  

Service connection for PTSD under 38 C.F.R. § 3.304(f) requires 
evidence of a stressor and a diagnosis of PTSD.  These are 
mandatory criteria and are not optional, i.e., a distinct means 
for establishing service connection separate from the general 
provisions of service connections set forth in 38 C.F.R. § 3.303.  
This very matter was recently addressed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  

In Arzio v. Shinseki, No. 2009-7107, slip op. at 2 (Fed.Cir. 
April 19, 2010); 2010 WL 1540169 (Fed.Cir.) the Federal Circuit 
noted that the appellant "argued that [38 C.F.R. §§ 3.303 and 
3.304(f) provide alternative methods by which a veteran may 
obtain service-connected benefits for PTSD."  Further, "there 
is nothing in [38 C.F.R. § ]3.303 -- which is a broad regulatory 
provision addressing general service connection principles--that 
suggests that a veteran can establish service connection for PTSD 
without meeting the criteria enumerated in [38 C.F.R. 
§ ]3.304(f)."  Arzio, at 3.  

In sum, the Federal Circuit held that "when [38 C.F.R. §§ ]3.303 
and 3.304 are read together, it is evident that they do not 
provide alternative methods of establishing service connection, 
but instead work in tandem to delineate the circumstances under 
which a veteran can establish service connection for PTSD."  
Arzio, at 4.  "Simply put, while [38 C.F.R. § ]3.303 mandates 
that there be a link between a current disability and military 
service, [38 C.F.R. § ]3.304(f) sets forth the evidence 
necessary, in the context of claims for PTSD disability 
compensation, to establish that link."  Arzio, at 4.  

It is undisputed from the record that the Veteran has been 
unequivocally diagnosed several times with PTSD.  It is also 
clear that the diagnoses of PTSD by mental health professionals 
were based upon the Veteran's account of an in-service sexual 
assault as the precipitating cause of her PTSD.  Therefore, the 
only remaining disputed issue is whether the Veteran has 
submitted credible evidence to establish that the claimed in-
service assault actually occurred.  

In Forcier v. Nicholson, 19 Vet. App. 414 (2006) the Court stated 
that as to behavioral changes of a veteran seeking service 
connection for PTSD due to an alleged personal assault, the Board 
was not permitted to interpret behavioral changes or 
abnormalities to make conclusions or inferences that were 
"illogical, improper, and unsupported by the record" in order 
to find that there was no corroborative personal assault stressor 
evidence.  Forcier, at 427 (in which the Board found that having 
been AWOL was more consistent with a history of disciplinary 
problems and misconduct rather than a result of sexual assault 
and that inservice abuse of alcohol was due to lack of aptitude 
for service than an assault). 

Here, lay statements from those who know the Veteran demonstrate 
that her behavior changed after military service.  These are 
consistent with two interpretations.  The first is that the 
postservice behavioral changes were due to her already service-
connected anxiety disorder.  The second is that the behavioral 
changes are consistent with her trauma of having been raped 
during service.  

As to this, a comparison is in order.  Specifically, there is 
some evidence that the Veteran was significantly affected by her 
childhood abuse.  On the other hand, the behavioral changes after 
service are much greater than any changes she had displayed prior 
to her active military service.  

There are some inconsistencies in the Veteran's history.  
Specifically, the October 2002 VAOPT record indicates that she 
denied a history of sexual trauma.  But the Board must now 
specifically address another notation contained within that same 
VAOPT in which it was reported that the Veteran (a female) was 
unaware of any prostate cancer or diagnosis thereof.  As to this, 
the documentation at the foot of that VAOPT record clearly shows 
that it is, in fact, a treatment record of the Veteran in this 
case and not merely some VAOPT of another VA patient which was 
erroneously co-mingled with the VAOPT records of the Veteran in 
this case.  Moreover, the Board cannot explain the notation 
concerning prostate cancer, other than to note that a number of 
clinical histories were obtained from the Veteran at that time 
and that the record is apparently a pre-printed form which was 
not correctly used in this case.  

Significantly, it must also be observed that the recent reports 
from a private psychologist and a private psychologist, both of 
whom are familiar with the Veteran's history, note that it is not 
unusual for a victim of a personal assault to initially minimize 
the impact of or deny to occurrence of a past sexual assault. 

Otherwise, and more recently, the Veteran's narrative history 
overall has been consistent.  Specifically, she has not denied 
having had emotional abuse in her childhood and she has been 
consistent in relating events surrounding her inservice assault.  

The evidence as a whole simply does not show that the inservice 
sexual trauma did not play a role in her development of PTSD.  In 
other words, it is equally as reasonable to interpret the 
evidence on file as showing that her having experience an 
inservice sexual assault led to her developing PTSD as to 
conclude otherwise.  This is particularly true since the 
Veteran's psychiatric treatment pre-dates the general acceptance 
of the diagnosis of PTSD.  In fact, VA began using the diagnosis 
of PTSD in 1980 in conformity with DSM-III.  See VAOPGCPREC 26-97 
(July 16, 1997)).  Also of significant probative value are the 
favorable July 2009 reports from a clinical psychologist and 
private psychiatrist, both of whom are aware of the Veteran's 
clinical history and well verse in the psychiatric aspects of 
patients subjected to sexual assault. 

Thus, with the favorable resolution of doubt in favor of the 
Veteran, the preponderance of the evidence is in favor of the 
claim for service connection for PTSD. 








ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


